         Case 4:19-cv-00082-KGB Document 29 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RODNEY WILLIAMS                                                                           PLAINTIFF

v.                              Case No. 4:19-cv-00082-KGB

ARKANSAS OFFICE OF
CHILD SUPPORT, et al.                                                              DEFENDANTS

                                           ORDER

       Before the Court is the status of this case. In an Order entered on October 28, 2020, the

court ordered Mr. Williams to show cause within 30 days of the date of the Order why the Court

should not dismiss his claims for lack of subject-matter jurisdiction pursuant to the Rooker-

Feldman doctrine (Dkt. No. 28). Mr. Williams has not responded to the Order and the time for

doing so has passed. Accordingly, for the reasons set forth in the Order to show cause the Court

dismisses Mr. Williams’s claims (Dkt. Nos. 2, 10).

       So ordered this the 2nd day of December, 2020.


                                                     Kristine G. Baker
                                                     United States District Court Judge
